





Exhibit 10.13































ALBEMARLE CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN






























As Amended and Restated
Effective January 1, 2005




--------------------------------------------------------------------------------

Albemarle Corporation
Supplemental Executive Retirement Plan
As Amended and Restated Effective January 1, 2005



INTRODUCTION


Albemarle Corporation adopted the Albemarle Corporation Supplemental Executive
Retirement Plan (the “Plan”) effective April 26, 2000. This Plan represents an
amendment and restatement of the Albemarle Corporation Excess Benefit Plan and
the Albemarle Corporation Supplemental Retirement Plan which were originally
adopted by the Board on February 8, 1994. The Excess Benefit Plan and the
Supplemental Retirement Plan were amended effective April 26, 2000, to simplify
the Plans’ administration with respect to the calculation of benefits and to
clarify the benefits provided to certain employees. In addition, effective as of
April 26, 2000 the Excess Benefit Plan and the Supplemental Plan were merged.
The resulting plan was renamed the Albemarle Corporation Supplemental Executive
Retirement Plan.
The Board believes that the adoption of the Plan will assist it in attracting
and retaining those employees, whose judgment, abilities and experience will
contribute to the Company’s success.
The Plan is intended to be a plan that is unfunded and maintained primarily for
the purpose of providing supplemental retirement benefits for a “select group of
management or highly compensated employees” (as such phrase is used in the
Employee Retirement Income Security Act of 1974, as amended). The Plan must be
administered and construed in a manner that is consistent with that intent. The
Plan is intended to comply with the provisions of Section 409A of the Code, and
any and all rules and regulations promulgated thereunder.
The Plan provides the following benefits:
1.    The difference between (i) the employee’s accrued benefit under the
Company’s tax-qualified defined benefit pension plan in light of the benefit
limitations provided under Code section 415, and (ii) the full value of the
benefits such employee would otherwise have received under such plan but for
such limitation;
2.    The difference between (i) the employee’s accrued benefits under the
Company’s tax-qualified defined benefit pension plan in light of the
compensation cap provided under Code section 401(a)(17), and (ii) the full value
of the benefits such employee would otherwise have received under such plan but
for such limitation;
3.    Certain benefits lost as a result of deferrals under the Executive
Deferred Compensation Plan.
4.    The Board also approved the provision of supplemental executive retirement
benefits to designated executives whose relatively short service with the
Company or an Affiliate would otherwise limit their career retirement benefits.
To the extent an individual is specifically designated as entitled to these
supplemental retirement benefits, those benefits are provided under this Plan.

    

--------------------------------------------------------------------------------

Albemarle Corporation
Supplemental Executive Retirement Plan
As Amended and Restated Effective January 1, 2005



ARTICLE I
DEFINITIONS
1.01    Actuarial Equivalent means a benefit of equivalent value based on the
factors and assumptions employed in determining actuarial equivalencies to the
normal form of benefit under the Retirement Plan.
1.02    Affiliate means any entity that is a member of a controlled group of
corporations as defined in Code section 1563(a), determined without regard to
Code sections 1563(a)(4) and 1563(e)(3)(c), of which the Corporation is a member
according to Code section 414(b), and which has, with the approval of the Board,
adopted the Plan by action of its board.
1.03    Annuity Starting Date means the first day of the first month for which a
benefit is payable under the Plan.
1.04    Beneficiary means the person or persons who are designated by a
Participant on a form provided by the Company for such purpose, to receive any
benefits that may become payable under the Plan after the death of the
Participant. In the absence of a designation of a Beneficiary or in the event a
Participant’s designated Beneficiary predeceases him or her, the Participant’s
Beneficiary shall be his or her spouse, or if there is no spouse, the
Participant’s estate.
1.05    Benefit means a Participant’s Excess Benefit, Short Service Benefit,
and/or Supplemental Benefit, as applicable, under the Plan.
1.06    Board means the Board of Directors of Albemarle Corporation.
1.07    Code means the Internal Revenue Code of 1986, as amended.
1.08    Committee means the Employee Relations Committee of the Company or any
successor committee, which shall, in accordance with the provisions of Article
IX hereof, be responsible for the management and administration of the Plan.
1.09    Company or Corporation means Albemarle Corporation.
1.10    Change in Control is defined in Appendix II attached hereto.
1.11    Disability or Disabled shall mean a Participant’s inability to engage in
any substantial gainful activity because of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted, or can be expected to last, for a continuous period of twelve (12)
months or longer.
1.12    Eligible Employee means an individual employed by the Company or an
Affiliate who is in a select group of management or is a highly compensated
employee of the Company and its Affiliates. An individual shall remain an
Eligible Employee only so long as the individual remains in such select
management group or continues to be highly compensated.

1

--------------------------------------------------------------------------------




1.13    Excess Benefit means the benefit, if any, that a Participant becomes
entitled to pursuant to Section 3.01(a) of this Plan.
1.14    Executive Deferred Compensation Plan or EDCP means the Albemarle
Corporation Executive Deferred Compensation Plan, as amended from time to time.
1.15    Participant means, so long as he remains so designated or to the extent
he has accrued a vested benefit under the Plan, an Eligible Employee who becomes
a participant in the Plan in accordance with Article II.
1.16    Plan means this Plan which restates and amends the Albemarle Corporation
Supplemental Executive Retirement Plan, originally established as a result of
the April 26, 2000 merger of the Albemarle Corporation Supplemental Retirement
Plan and the Albemarle Corporation Excess Benefit Plan, as amended from time to
time.
1.17    Retirement and Retire mean separation from service with the Company or
an Affiliate at or after (a) attaining age 65 or (b) attaining age 55 and either
(i) having completed 10 years of service with the Company, or (ii) having
qualified for benefits under the Company’s long-term disability plan. A year of
service for this purpose means a calendar year during which the individual has
completed 1,000 hours of service.
1.18    Retirement Plan means the Albemarle Corporation Pension Plan, as amended
from time to time.
1.19    Section 409A means Section 409A of the Code and any and all rules and
regulations promulgated thereunder.
1.20    Short Service Benefit means the benefit, if any, that a Participant
becomes entitled to pursuant to the provisions of Section 3.01(b) of this Plan.
1.21    Supplemental Benefit means the benefit, if any, that a Participant
becomes entitled to pursuant to the provisions of Section 3.01(c) of the Plan.
1.22    Survivor Annuity means a benefit in the form of a life and 100% survivor
annuity with 60 monthly payments guaranteed.
ARTICLE II
PARTICIPATION
Each Eligible Employee shall automatically become a Participant in the Plan,
with respect to the Excess Benefits provided under Plan section 3.01(a), as of
the date such Employee’s benefit under the Retirement Plan is first limited by
Code section 401(a)(17) and/or 415 or, if earlier, the Eligible Employee makes a
deferral under the EDCP. An Eligible Employee recommended by the Company’s
Executive Committee and approved by the Executive Compensation Committee shall
become a Participant in the Plan, with respect to the Short Service Benefit
provided under Plan section 3.01(b) or the Supplemental Benefit provided under
Plan Section 3.01(c), as of the effective date designated by the Company’s
Executive

2

--------------------------------------------------------------------------------




Committee. An Eligible Employee who becomes a Participant with respect to a
benefit under Plan section 3.01(b) or 3.01(c), shall continue to participate in
the Plan with respect to such benefit until such date as the Company’s Executive
Committee may declare the individual in question no longer eligible to
participate.
ARTICLE III
BENEFITS
3.01    Amount of Benefit.
Subject to the limitations set forth in Articles IV (Vesting), V (Guarantees)
and VI (Termination, Amendment, or Modification of Plan), the benefits of a
Participant and his Beneficiary shall be as follows:
(a)    Excess Benefits. A Participant shall be entitled to Excess Benefits under
this Plan as follows:
(i)
A Participant shall be entitled to a benefit equal to the difference between (A)
the benefits that accrue to the Participant under the Retirement Plan and (B)
the benefits the Participant would have accrued under the Retirement Plan but
for the application of Code section 415 (the annual limit on benefits under the
Retirement Plan ($170,000 for 2005, $175,000 for 2006, $180,000 for 2007, and
$185,000 for 2008)).

(ii)
A Participant shall be entitled to a benefit equal to the difference between (A)
the benefits the Participant would have accrued under the Retirement Plan but
for (i) the application of the limits set forth in Code section 401(a)(17) (the
annual limit on compensation taken into account under the Retirement Plan
($210,000 for 2005, $220,000 for 2006, $225,000 for 2007, and $230,000 for
2008)) and (ii) any deferrals made by the Participant under the EDCP, and Code
section 415, as applicable, and (B) the benefits that accrue to the Participant
under the Retirement Plan.

(iii)
In no event shall a Participant accrue a duplicate benefit attributable to the
same service or compensation under paragraphs (i) and (ii).

(iv)
To the extent a Participant’s Excess Benefit becomes payable prior to the time
his benefit payable pursuant to the Retirement Plan commences, the amount of his
Excess Benefit under this Plan shall be determined as if his Retirement Plan
benefit were commencing at the same time as his Excess Benefit.


3

--------------------------------------------------------------------------------




(b)    Short Service Benefits. A Participant shall be entitled to a Short
Service Benefit under this Plan as follows:
(i)
Participants who have completed five years of service with the Company or an
Affiliate (including service with Ethyl Corporation or one of its affiliates)
and who are specifically designated for this purpose, in accordance with Article
II shall also accrue an additional benefit hereunder equal to (A) minus (B)
below, where:

(A)    is a benefit equal to the product of 4% times the Participant’s total
years of service with the Company or an Affiliate (up to a maximum of fifteen
years) payable as a life annuity and 5 year certain form of benefit, expressed
in years and fractions of years and measured in cumulative monthly increments
from the Participant’s initial date of employment, excluding any intervening
period during which the Participant was not in the employ of the Company or an
Affiliate, times the Participant’s Final Average Compensation; and
(B)    is the sum of the Actuarial Equivalents as of the time benefits are paid,
of:
(I)    the Participant’s employer-provided Retirement Plan benefit, not
including any Temporary Supplementary Early Retirement Allowance;
(II)    100% of the Participant’s Primary Social Security Benefit payable at his
Social Security Retirement Age, as determined under the provisions of the Social
Security Act in effect at the date of the occurrence triggering the
determination, assuming that the Participant had continued in the employ of the
Company at the annual base salary he was earning at the time such event occurred
until what would have been his Social Security Retirement Age;
(III)    the benefit accrued by the Participant under Plan Section 3.01(a)(i);
and
(IV)    the benefit accrued by the Participant under Plan Section 3.01(a)(ii).
(C)    Notwithstanding the foregoing provisions of this Section 3.01(b), in the
event a Participant’s employment is terminated in connection with a Change in
Control, the Participant’s Short Service Benefit under this Section 3.01(b)
shall be calculated without regard to the offsets set forth in paragraph (B)(II)
hereof.

4

--------------------------------------------------------------------------------






(ii)
A Participant’s Short Service Benefit under this Section 3.01(b) shall be
subject to reduction for early commencement as follows:

(A)    where a Participant commences the Short Service Benefit at a time at
which he would be eligible to commence an Early Retirement Allowance (as defined
in the Retirement Plan) under the Retirement Plan, the Short Service Benefit
shall be reduced for payment prior to the Participant’s attainment of age 60;
the amount of the reduction shall be determined using the same reduction factors
as are used for determining a Participant’s Early Retirement Allowance (as
defined in the Retirement Plan) under the Retirement Plan, and
(B)    where a Participant commences the Short Service Benefit at a time where
he has not satisfied the requirements for an Early Retirement Allowance (as
defined in the Retirement Plan) under the Retirement Plan, the Short Service
Benefit shall be reduced for payment prior to the Participant’s attainment of
age 65; the amount of the reduction shall be determined using the same reduction
factors as are used for determining a Participant’s deferred Vested Allowance
(as defined in the Retirement Plan) benefit under the Retirement Plan.
(c)    Supplemental Benefits
For any Participant who is specifically designated by the Company, such
Participant shall be entitled to a Supplemental Benefit under this Plan as
follows:
(i)
The Participant’s Supplemental Benefit shall be calculated under Plan Sections
3.01(a)(i) and (ii) based on the formula under the Retirement Plan, and using
the Participant’s service and compensation with Ethyl Corporation and the
Company.

(ii)
Except as otherwise provided on Appendix I, benefits payable under this Section
3.01(c) shall be offset by any benefits payable under the qualified retirement
plans sponsored by Ethyl Corporation and the Company and any benefits payable
under non-qualified retirement plans sponsored by Ethyl Corporation and the
Company.

(iii)
With regard to the Participant indicated on Appendix I whose benefit was frozen,
the benefit determined under this paragraph (c) shall be frozen as of December
31, 2002, provided, however, the frozen benefit shall (A) include an additional
three years of service, and (B) be actuarially increased by a factor, the
numerator of which is the Participant’s life expectancy as of December 31, 2002
and the denominator of which is the Participant’s life expectancy as of December
31, 2005, which adjustment under this clause (B) is made to reflect the delay in
the commencement of benefits from December 31, 2002.


5

--------------------------------------------------------------------------------




(d)    Special Rules on Final Average Compensation.
(i)
For purposes of determining a Participant’s benefit under Plan Section 3.01(b),
Final Average Compensation means, effective April 26, 2000, for a Participant as
of any date, one-third of the sum of (i) the Participant’s annual base salary
and (ii) 100% of any annual cash bonus paid pursuant to the Albemarle
Corporation 1998 Incentive Plan (or any successor Plan) and (iii) the value (as
of January 31, 2002) of any vested Restricted Incentive Units awarded pursuant
to the Restricted Incentive Unit Award Agreement between the Company and the
Participant dated January 31, 2002 (“1/31/02 Agreement”), which salary and bonus
are received by the Participant and which vested Restricted Incentive Units were
granted, during the three consecutive highest paid calendar years of employment
by the Company or an Affiliate during the ten consecutive calendar years or the
total period of employment, if less, immediately preceding the date of the event
the occurrence of which triggers the determination.

(ii)
Effective December 31, 2010, for Participants who retire on or after December
31, 2010, for purposes of determining such Participants’ benefits under this
Plan, the amount of each Participant’s Final Average Compensation shall be
frozen as of December 31, 2010; provided, however, that, for Participants who
retire on or after December 31, 2015, such Participants’ Final Average
Compensation shall be determined as of December 31, 2012, and for Participants
who retire on or after December 31, 2020, such Participants’ Final Average
Compensation shall be determined as of December 31, 2014. For purposes of
determining Short Service Benefits under Section 3.01(b), to the extent a
Participant's Final Average Compensation is frozen under this paragraph (ii),
such Participant's Primary Social Security Benefit shall also be frozen for
purposes of determining the offset under Section 3.01(b)(i)(B)(II).

(iii)
For purposes of determining Excess Benefits under Section 3.01(a), for
Participants whose Final Average Compensation is limited under the provisions of
Code Section 401(a)(17), Final Average Compensation as of December 31, 2010,
December 31, 2012 or December 31, 2014, as applicable, shall be determined based
on the applicable Code Section 401(a)(17) limit in effect on the relevant
benefit determination date, but not in excess of the Participant’s total
compensation (without regard to the Code Section 401(a)(17) limit) as of
December 31, 2010, December 31, 2012 or December 31, 2014, as applicable.

(e)    For purposes of determining a Participant’s accrued benefits under this
Plan section 3.01:
(i)
compensation and benefits shall be calculated without regard to any elections by
a Participant to defer any amount under the Executive


6

--------------------------------------------------------------------------------




Deferred Compensation Plan that otherwise would have been paid to the
Participant for the relevant period in the absence of such an election.
(ii)
compensation used in the calculation of benefits that the Participant would have
accrued under the Retirement Plan but for the limitations of Sections 401(a)(17)
and 415 of the Code, shall include (a) the income recognized on account of a
bonus (whether in the form of cash or other property) granted to such
Participant on April 24, 1996, who was a full-time employee of the Company on
such date, and any cash payment made by the Company to reimburse the Participant
for the federal and state income taxes resulting from such income recognition,
and (b) fifty percent (50%) of the value of any vested Restricted Incentive
Units awarded pursuant to the 1/31/02 Agreement, provided that the value of such
vested Restricted Incentive Units shall be determined and included as
compensation for purposes of this paragraph (d) for the year in which such Units
were granted.

(f)    A Participant shall accrue benefits under this Plan section 3.01, as
applicable, from the effective date of his eligibility to participate in the
Plan through the date of his death, Disability or Retirement or other separation
from service or the date he is notified by the Company’s Executive Committee
that he is no longer eligible to participate.
(g)    For Participants whose employment was terminated and Plan benefits
commenced prior to 2005, such Participants’ benefits have been calculated under
the terms of the Plan as in effect when they terminated employment.
(h)    In addition to any Excess Benefit, Supplemental Benefit and/or Short
Service Benefit, to which a Participant is entitled, the Plan shall also be
deemed to include any additional non-qualified retirement benefits resulting
from individual agreements entered into between the Company and the Participant.
Appendix III hereof reflects the special rules that apply to Participants'
benefits under such individual agreements.
3.02    Death Benefits
(a)    With respect to the vested Excess Benefits accrued by a Participant under
Plan section 3.01(a), if a Participant dies prior to payment of his Excess
Benefit hereunder, the Participant’s surviving spouse, if any, shall be entitled
to a benefit equal to 50% of the single life annuity benefit the Participant
would have received at his earliest retirement date, calculated using the
actuarial assumptions and methods set forth in the Retirement Plan. Benefits
payable under this paragraph (a) shall be paid to the surviving spouse in a lump
sum payment on the date the Participant would have attained age 55, provided,
however, that if, at the time of death, the Participant had not yet completed
ten years of service with the Company, then the benefit hereunder shall be paid
on the date the Participant would have attained age 65. In the event a
Participant subject to this paragraph (a) has no surviving spouse, no death
benefit shall be paid under this paragraph.

7

--------------------------------------------------------------------------------




(b)    With respect to a Participant’s vested Short Service Benefits and
Supplemental Benefits accrued under Plan sections 3.01(b) and 3.01(c), if such
Participant dies prior to payment of his Benefit hereunder, the Participant’s
surviving spouse, if any, shall be paid a benefit that is equal to a 100%
survivor’s annuity based on the Participant’s accrued benefit under the Plan as
of his date of death calculated using the actuarial assumptions and methods set
forth in the Retirement Plan. Short Service and Supplemental Benefits payable
under this paragraph (b) shall be paid in a lump sum on the date the Participant
would have attained age 55, provided, however, that if, at the time of death,
the Participant had not yet completed ten years of service with the Company
(and/or, for the Supplemental Benefit, Ethyl Corporation), then the benefit
hereunder shall be paid on the date the Participant would have attained age 65.
In the event a Participant subject to this paragraph (b) has no surviving
spouse, no death benefit shall be paid under this paragraph.
(c)    In the event of a Participant’s death after his Annuity Starting Date the
following rules shall apply: (i) with respect to Supplemental Benefits being
paid in the form of a Survivor Annuity, benefits shall be paid to the individual
(designated at the time benefits commence) to receive the 100% survivor annuity,
and upon the death of the survivor annuitant, or in the event such annuitant
does not survive the Participant, no additional benefit shall be paid unless the
Participant (and survivor annuitant) had not yet received payments for the
guaranteed 60 months of payments, in which latter event payments for the
remainder of the 60 month period shall be made to the Participant’s Beneficiary,
and (ii) any Benefits that should have been paid to the Participant but had not
been paid as of the date of the Participant’s death shall be paid in a lump sum
to the Participant’s personal representative, determined in accordance with
state law.
(d)    For purposes of this Section 3.02, a lump sum shall be calculated using
(i) a discount rate equal to the discount rate used by the Company for pension
expense purposes for the year in which the lump sum is being calculated, and
(ii) the mortality table used for pension expense purposes for such year.
3.03    Timing and Form of Payment
(a)    All Benefits. Subject to paragraph (b) hereof, vested Excess Benefits,
Short Service Benefits and Supplemental Benefits under this Plan shall be paid
in a lump sum on the later of (i) the first day of the month coincident with or
next following the Participant’s fifty-fifth birthday (provided, however, that
if the Participant has not completed 10 years of service for the Company, then
the Participant’s sixty-fifth birthday), and (ii) the first day of the month
following the Participant’s “separation from service” within the meaning of
Section 409A, provided, however, that if the Participant is a “specified
employee” (as such term is defined within the meaning of Section 409A) at the
time of such separation from service, Benefits shall in no event be paid prior
to six months after the Participant’s separation from service (referred to
herein as the “Six-Month Rule”). Notwithstanding the preceding sentence, with
regard to a Participant for whom the payment of Benefits has been delayed due to
the Participant’s status as a specified employee: (a) a portion of such
Participant’s Benefit equal to the employment taxes due on such Benefit, shall
be paid out at the time the Participant’s Benefit would have been paid but for
the required six-months delay; and (b) for the period from when such Benefit
would have been paid but for the required six-months delay, until the time of
payment to the Participant, the balance of

8

--------------------------------------------------------------------------------




the Benefit shall be credited with interest on such balance calculated at the
same rate as the discount rate used for calculating a lump sum under paragraph
(e) of this Section 3.03.
(b)    Special Payment Rules. Notwithstanding the provisions of paragraph (a),
(i) prior to February 1, 2006, Excess Benefits shall be paid in the same form
and for the same period as benefits are paid under the Retirement Plan, (ii)
effective February 1, 2006, Excess Benefits (other than those for which payment
has already commenced) shall be paid in a lump sum, (iii) Supplemental Benefits,
with respect to Participants designated on Appendix I, shall be paid as a
Survivor Annuity, and (iv) for the Participant designated on Appendix IV, Excess
Benefits and Short Service Benefits shall be paid at the time and in the form
set forth in Appendix IV.
(c)    Change in Control. Notwithstanding any of the foregoing, in the event
there is a Change in Control and a Participant’s employment is terminated within
24 months after the Change in Control, the Participant’s Benefits shall be paid
in a lump sum payment upon the termination of employment, subject to the
Six-Month Rule (as described in paragraph (a) above).
(d)    Disability. Notwithstanding any of the foregoing, in the event a
Participant has a Disability, the Participant’s Short Service Benefits shall be
paid in a lump sum payment upon the Disability.
(e)    Lump Sums. For purposes of this Section 3.03, a lump sum shall be
calculated using (i) a discount rate equal to the discount rate used by the
Company for pension expense purposes for the year in which the lump sum is being
calculated, and (ii) the mortality table used for pension expense purposes for
such year.
ARTICLE IV
VESTING
4.01    Vesting of Benefits
A Participant shall vest in his benefits under this Plan as follows:
(a)    Excess and Supplemental Benefits. A Participant’s right to receive an
Excess Benefit under Plan section 3.01(a) and a Supplemental Benefit under Plan
Section 3.01(c), exists only if his employment terminates at a time or as a
result of an event that would have caused such benefit to vest under the terms
of the Retirement Plan, while the Plan is in effect and the Participant remains
designated as a Participant at the time of such termination.
(b)    Short Service Benefits. No Short Service Benefits under Plan section
3.01(b) shall be vested unless and until the Participant has completed five
years of service with the Company.
(c)    Death. In the event a Participant dies prior to vesting in his Excess,
Short Service or Supplemental Benefits under this Plan, no benefits shall be
payable under this Plan.

9

--------------------------------------------------------------------------------






(d)    Forfeitures for Inappropriate Conduct. Notwithstanding any of the
foregoing, a Participant shall forfeit all benefits from the Plan if the
Committee determines, in its sole discretion, that his employment is terminated
as a result of fraud, dishonesty, conviction of or pleading guilty to a felony,
or embezzlement from the Company or an Affiliate. Further, in the event the
Committee determines, in its sole discretion, that a Participant who has
separated from service for any reason is guilty of fraud, or dishonesty against
the Company or an Affiliate or is convicted of or pleads guilty to a felony
against or embezzlement from the Company or an Affiliate shall forfeit his
entitlement to any further payments or benefits under the Plan.
(e)    Change in Control. Notwithstanding any of the foregoing, in the event of
a Change in Control, all Benefits shall be fully vested.
ARTICLE V
GUARANTEES
Albemarle Corporation and any Affiliate participating in the Plan has only a
contractual obligation to pay the benefits described in Article III. All
benefits are to be satisfied solely out of the general corporate assets of the
Company or the appropriate Affiliate which shall remain subject to the claims of
its creditors. No assets of the Company or a participating Affiliate will be
segregated or committed to the satisfaction of its obligations to any
Participant or Beneficiary under this Plan. If the Company in its sole
discretion, elects to purchase life insurance on the life of a Participant in
connection with the Plan, the Participant must submit to a physical examination,
if required by the insurer, and otherwise cooperate in the issuance of such
policy or his rights under the Plan will be forfeited.
ARTICLE VI
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN
6.01    Plan Termination
Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time. Any such termination, amendment or change may not affect or alter
the benefits paid or obligations to any employee who died, became Disabled or
Retired before the termination, amendment, or change or whose benefits vested in
accordance with Article IV. Such right to terminate, amend or modify the Plan
shall be exercised for the Company either by its Board or Executive Compensation
Committee. In addition, the Employee Relations Committee has the authority to
amend or modify the Plan (i) to the extent such amendment is required by law,
(ii) if the amendment constitutes minor administrative changes necessary for the
administration of the Plan; or (iii) if such amendment is of general
applicability to Participants and does not create an incremental cost in excess
of $250,000 per year.
6.02    Notice Requirement

10

--------------------------------------------------------------------------------




(a)    Plan section 6.01 notwithstanding, no action to terminate the Plan shall
be taken except upon written notice to each Participant to be affected thereby.
(b)    Any notice which shall be or may be given under the Plan shall be in
writing and shall be mailed by United States mail, postage prepaid. If notice is
to be given to the Company, such notice shall be addressed to it at 451 Florida
Street, Baton Rouge, LA 70801; addressed to the attention of the Corporate
Secretary. If notice is to be given to a Participant, such notice shall be
addressed to the Participant’s last known address.
6.03    Effect of Plan Termination
Except as provided in Plan section 6.01 and subject to the distribution of all
vested benefits under the Plan, upon the termination of this Plan by the Board
or Executive Compensation Committee, the Plan shall no longer be of any further
force or effect, and, except as provided in Plan section 6.01 and subject to the
distribution of all vested benefits under the Plan, neither the Company nor any
Participant shall have any further obligation or right under this Plan.
Likewise, except to the same extent protected in the event of termination,
amendment or modification of the Plan, the rights of any individual who was a
Participant and who is declared by the Committee to be no longer eligible shall
cease upon such action.
Upon termination of the Plan, all vested Accounts shall be paid in a lump sum,
only upon the occurrence of the earliest of the following events:
1.
Termination and liquidation of the Plan within 12 months of a qualifying
corporate dissolution or bankruptcy;

2.
Termination and liquidation of the Plan pursuant to irrevocable action of the
Company within 30 days before, or 12 months after, a Change in Control;

3.
A termination and liquidation of the Plan (i) that does not occur proximate to a
downturn in the Company’s financial condition; (ii) where all plans required to
be aggregated with the Plan are terminated; (iii) where no liquidation payments
are made for at least 12 months after the Plan is terminated; (iv) where all
payments are made by 24 months after the Plan is terminated; and (v) where the
Company does not adopt a new plan of the same type, for at least three years
after the Plan is terminated; or

4.
The applicable time or event under Section 3.03 of the Plan.

ARTICLE VII
OTHER BENEFITS AND AGREEMENTS
The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program of the Company or a participating Affiliate for its employees,
and, except as may otherwise be expressly provided for, the Plan shall
supplement and shall not supersede, modify or amend any

11

--------------------------------------------------------------------------------




other plan or program of the Company or a participating Affiliate in which a
Participant is participating.
ARTICLE VIII
RESTRICTIONS ON TRANSFER OF BENEFITS
No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Committee, shall cease and terminate, and, in such event, the
Committee may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Committee may deem
proper.
ARTICLE IX
ADMINISTRATION OF THE PLAN
9.01    The Committee
The Plan shall be administered by the Committee. Subject to the provisions of
the Plan, the Committee may adopt such rules and regulations as may be necessary
to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.
9.02    Indemnification of the Committee
The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his membership on
the Committee, excepting only expenses and liabilities arising out of his own
willful misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.
9.03    Powers of the Committee
In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify the amount and kind of benefits from time to time
payable to Participants, and Beneficiaries under the Plan, and to authorize all
disbursements for such purposes.
9.04    Information

12

--------------------------------------------------------------------------------




To enable the Committee to perform its functions, the Company and any
participating Affiliate shall supply full and timely information to the
Committee on all matters relating to the compensation of all Participants, their
retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require.
9.05    Claims Review Procedures
The benefit claims review procedure set forth in the Retirement Plan, as amended
from time to time, is incorporated herein by reference and made applicable to
the Plan.


ARTICLE X
MISCELLANEOUS
10.01    No Guarantee of Employment
The Plan does not in any way limit the right of the Company or any participating
Affiliate at any time and for any reason to terminate the employment of a
Participant in its employ. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company and a Participant.
10.02    Binding Nature
The Plan shall be binding upon the Company, any participating Affiliate and
successors and assigns, and, subject to the powers set forth in Article VI, upon
a Participant’s, his Beneficiary’s or any of their assigns, heirs, executors and
administrators.
10.03    Governing Law
To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia (including its
choice-of-law rules, except to the extent those laws would require the
application of the law of a state other than Virginia) as in effect from time to
time.
10.04    Masculine and Feminine; Singular and Plural
Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.
10.05    Section 409A
(a)    Notwithstanding any other provision of this Plan, it is intended that all
post-2004 benefits under this Plan satisfy the provisions of Section 409A and
this Plan shall be interpreted and administered, as necessary, to comply with
such provisions.

13

--------------------------------------------------------------------------------




(b)    With regard to benefits under this Plan that were earned and vested as of
December 31, 2004, such benefits are intended to be grandfathered pursuant to
the special grandfathering provision under Code section 409A, as described in
IRS Notice 2005-1, Q&A 16.
ARTICLE XI
ADOPTION
The Company has adopted this Plan pursuant to action taken by the Board. With
the approval of the Board, any Affiliate may adopt this Plan by action of its
board of directors.
As evidence of its adoption of the Plan, Albemarle Corporation has caused this
document to be signed by its duly authorized officer, this 30th day of December,
2008, and made effective as of January 1, 2005.
ALBEMARLE CORPORATION
By:
/s/ Darian Rich



    







14

--------------------------------------------------------------------------------






APPENDIX I


PARTICIPANTS DESIGNATED FOR PLAN SECTIONS 3.01(b)(i) and 3.01(c)


Plan Section
Name
Service Date
3.01(b)(i)
Mark C. Rohr
3/22/1999
3.01(b)(i)
Jack P. Harsh
11/16/1998
*3.01(c)
Floyd D. Gottwald
3/1/1996
**3.01(c)
William M. Gottwald
9/1/1996
3.01(b)(i)
John M. Steitz
7/1/2000
3.01(b)(i)
George P. Manson, Jr.
5/1/2001
3.01(b)(i)
Scott A. Martin
7/1/2001
3.01(b)(i)
Paul F. Rocheleau
6/17/2002
3.01(b)(i)
Luther C. Kissam, IV
10/1/2003



(Last amended per action of the Executive Compensation Committee effective
10/1/2003.)
*Floyd D. Gottwald’s benefit was frozen in accordance with Section 3.01(c)(iii)
of the Plan; when payable, his benefit shall be paid in the form of a Survivor
Annuity.


**William M. Gottwald’s benefit shall not be offset by his benefit under any of
the Ethyl Corporation plans, nor shall his benefit be frozen in accordance with
Section 3.01(c)(iii) of the Plan.

15

--------------------------------------------------------------------------------






APPENDIX II


Albemarle Corporation
Change In Control Provision
(a)    Change in Control means the occurrence of any of the following events
that also constitutes a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of assets” of the
Company, in each case, within the meaning of Section 409A:
(i)
any Person, or “group” as defined in section 13(d)(3) of the Securities Exchange
Act of 1934, becomes, directly or indirectly, the Beneficial Owner of 20% or
more of the combined voting power of the then outstanding securities of the
Company that are entitled to vote generally for the election of the Company’s
directors (the “Voting Securities”) (other than as a result of an issuance of
securities by the Company approved by Continuing Directors, or open market
purchases approved by Continuing Directors at the time the purchases are made).
However, if any such Person or “group” becomes the Beneficial Owner of 20% or
more, and less than 30%, of the Voting Securities, the Continuing Directors may
determine, by a vote of at least two-thirds of the Continuing Directors, that
the same does not constitute a Change in Control;

(ii)
as the direct or indirect result of, or in connection with, a reorganization,
merger, share exchange or consolidation (a “Business Combination”), a contested
election of directors, or any combination of these transactions, Continuing
Directors cease to constitute a majority of the Company’s board of directors, or
any successor’s board of directors, within two years of the last of such
transactions;

(iii)
the shareholders of the Company approve a Business Combination, unless
immediately following such Business Combination, (1) all or substantially all of
the Persons who were the Beneficial Owners of the Voting Securities outstanding
immediately prior to such Business Combination Beneficially Own more than 60% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the Company through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Voting Securities, (ii) no Person (excluding any
employee benefit plan or related trust of the Company or the Company resulting
from such Business Combination) Beneficially Owns 30% or more of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Company resulting from such
Business Combination, and (iii) at least a majority of the members of the board
of


16

--------------------------------------------------------------------------------




directors of the Company resulting from such Business Combination are Continuing
Directors.
For purposes of this Appendix II and other provisions of this Plan, the
following terms shall have the meanings set forth below:
(A)    Affiliate and Associate shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended and as in effect on the date of this
Agreement (the “Exchange Act”).
(B)    Beneficial Owner means that a Person shall be deemed the “Beneficial
Owner” and shall be deemed to “beneficially own,” any securities:
(i)    that such Person or any of such Person’s Affiliates or Associates owns,
directly or indirectly;
(ii)    that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that, a Person shall not be deemed to be the
“Beneficial Owner” of, or to “beneficially own,” securities tendered pursuant to
a tender or exchange offer made by such Person or any such Person’s Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange;
(iii)    that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote, including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” any security under this subsection as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or
(iv)    that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associates thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable

17

--------------------------------------------------------------------------------




proxy as described in ‘the proviso to subsection (iii) of this definition) or
disposing of any voting securities of the Company provided, however, that
notwithstanding any provision of this definition, any Person engaged in business
as an underwriter of securities who acquires any securities of the Company
through such Person’s participation in good faith in a firm commitment
underwriting registered under the Securities Act of 1933, shall not be deemed
the “Beneficial Owner” of, or to “beneficially own,” such securities until the
expiration of forty days after the date of acquisition; and provided, further,
that in no case shall an officer or director of the Company be deemed (1) the
beneficial owner of any securities beneficially owned by another officer or
director of the Company solely by reason of actions undertaken by such persons
in their capacity as officers or directors of the Company; or (2) the beneficial
owner of securities held of record by the trustee of any employee benefit plan
of the Company or any Subsidiary of the Company for the benefit of any employee
of the Company or any Subsidiary of the Company, other than the officer or
director, by reason of any influences that such officer or director may have
over the voting of the securities held in the trust.
(C)    Continuing Directors means any member of the Company’s Board, while a
member of that Board, and (i) who was a member of the Company’s Board prior to
December 15, 2006, or (ii) whose subsequent nomination for election or election
to the Company’s Board was recommended or approved by a majority of the
Continuing Directors.
(D)    Person means any individual, firm, company, partnership or other entity.
(E)    Subsidiary means, with references to any Person, any company or other
entity of which an amount of voting securities sufficient to elect a majority of
the directors or Persons having similar authority of such company or other
entity is beneficially owned, directly or indirectly, by such Person, or
otherwise controlled by such Person.

18

--------------------------------------------------------------------------------




APPENDIX III


PROVISIONS FOR INDIVIDUAL AGREEMENTS
UNDER PLAN SECTION 3.01(h)




(1)
For benefits payable pursuant to the Agreement dated October 24, 2000, between
the Company and J. Robert Greenwood, Mr. Greenwood's Plan benefits, which are
grandfathered pursuant to Section 10.05(b) of the Plan and have been in pay
status since January 1, 2001, shall continue to be paid in the same form and
frequencies as his benefits have been paid since January 1, 2001.



(2)
For benefits payable pursuant to the Agreement dated September 30, 2000, between
the Company and John S. Narcisse, Mr. Narcisse's Plan benefits, which are
grandfathered pursuant to Section 10.05(b) of the Plan, shall be paid at the
same time and in the same form as his benefits that are paid under the
Retirement Plan.



(3)
For benefits payable pursuant to the Agreement dated January 15, 2000, between
the Company and Vincent Gatto, Mr. Gatto's Plan benefits shall be paid at the
same time and in the same form as provided for under Section 3.03 and other
relavant provisions of the Plan.


19

--------------------------------------------------------------------------------




APPENDIX IV


SPECIAL PAYMENT PROVISIONS UNDER
PLAN SECTION 3.03(b)(iv)




George Manson
Excess Benefits to be paid upon attainment of age 65 and Short Service Benefits
to be paid as of January 1, 2009.






20

--------------------------------------------------------------------------------

TABLE OF CONTENTS







 
 
 
Page
INTRODUCTION
 
 
1
ARTICLE I
 
DEFINITIONS
1
1.01
 
Actuarial Equivalent
1
1.02
 
Affiliate
1
1.03
 
Annuity Starting Date
1
1.04
 
Beneficiary
1
1.05
 
Benefit
1
1.06
 
Board
1
1.07
 
Code
1
1.08
 
Committee
1
1.09
 
Company or Corporation
1
1.10
 
Change in Control
1
1.11
 
Disability or Disabled
1
1.12
 
Eligible Employee
1
1.13
 
Excess Benefit
2
1.14
 
Executive Deferred Compensation Plan or EDCP
2
1.15
 
Participant
2
1.16
 
Plan
2
1.17
 
Retirement and Retire
2
1.18
 
Retirement Plan
2
1.19
 
Section 409A
2
1.20
 
Short Service Benefit
2
1.21
 
Supplemental Benefit
2
1.22
 
Survivor Annuity
2
ARTICLE II
 
PARTICIPATION
2
ARTICLE III
 
BENEFITS
3
3.01
 
Amount of Benefit
3
3.02
 
Death Benefits
7
3.03
 
Timing and Form of Payment
8
ARTICLE IV
 
VESTING
9
4.01
 
Vesting of Benefits
9
ARTICLE V
 
GUARANTEES
10
ARTICLE VI
 
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN
10
6.01
 
Plan Termination
10
6.02
 
Notice Requirement
10
6.03
 
Effect of Plan Termination
11
ARTICLE VII
 
OTHER BENEFITS AND AGREEMENTS
11
ARTICLE VIII
 
RESTRICTIONS ON TRANSFER OF BENEFITS
12
ARTICLE IX
 
ADMINISTRATION OF THE PLAN
12
9.01
 
The Committee
12
9.02
 
Indemnification of the Committee
12


 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
 
Page
9.03
 
Powers of the Committee
12
9.04
 
Information
12
9.06
 
Claims Review Procedures
13
ARTICLE X
 
MISCELLANEOUS
13
10.01
 
No Guarantee of Employment
13
10.02
 
Binding Nature
13
10.03
 
Governing Law
13
10.04
 
Masculine and Feminine; Singular and Plural
13
10.05
 
Section 409A
13
ARTICLE XI
 
ADOPTION
14
APPENDIX I
 
PARTICIPANTS DESIGNATED FOR PLAN SECTIONS 3.01(B)(I) AND 3.01(C)
15
APPENDIX II
 
ALBEMARLE CORPORATION CHANGE IN CONTROL PROVISION    
16
APPENDIX III
 
PROVISIONS FOR INDIVIDUAL AGREEMENTS UNDER PLAN SECTION 3.01(H)
19
APPENDIX IV
 
SPECIAL PAYMENT PROVISIONS UNDER PLAN SECTION 3.03(B)(IV)
20




 
ii
 


